80549: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26888: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80549


Short Caption:WHITE-HUGHLEY (TYERRE) VS. STATECourt:Supreme Court


Related Case(s):80549-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C344519Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTyerre Lanell White-HughleyDewayne Nobles
							(Nobles & Yanez Law Firm)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


02/07/2020Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


02/07/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-05317




02/20/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)20-07080




02/21/2020TranscriptFiled Notice from Court Reporter. Melissa Delgado-Murphy stating that the requested transcripts were delivered.  Dates of transcripts: 01/07/20. (SC)20-07168




06/05/2020BriefFiled Appellant's Opening Brief. (SC).20-21220




06/05/2020AppendixFiled Appellant's Appendix. (SC).20-21222




06/24/2020BriefFiled Respondent's Answering Brief. (SC)20-23487




07/24/2020BriefFiled Appellant's Reply Brief. (SC)20-27050




07/24/2020Case Status UpdateBriefing Completed/To Screening. (SC)


09/18/2020Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC).20-34374




09/18/2020Case Status UpdateTransferred to Court of Appeals. (SC).


12/08/2020Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of conviction AFFIRMED." Court of Appeals-MG/JT/BB  (SC)


03/08/2021Case Status UpdateTransferred from Court of Appeals. (SC)


03/08/2021Post-Judgment PetitionFiled Appellant's Petition for Review. (SC)21-06721




03/22/2021Order/ProceduralFiled Order Directing Answer to Petition for Review. Answer due: 14 days. (SC)21-08095




04/01/2021Post-Judgment PetitionFiled Respondent's Answer to Petition for Review. (SC)21-09411




04/23/2021Post-Judgment OrderFiled Order Granting Petition for Review. Having considered the petition for review and answer to the petition, we have determined that our review is warranted. Accordingly, we grant the petition for review. EN BANC. (SC)21-11767




09/16/2021Opinion/DispositionalFiled Authored Opinion. "Vacated and remanded." Before the Court En Banc. Author: Silver, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering. Herndon, J., dissenting. 137 Nev. Adv. Opn. No. 47. En Banc. (SC).21-26888




10/11/2021RemittiturIssued Remittitur.  (SC)21-29080




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. (SC)21-29080





Combined Case View